*669Motion to Dismiss.
The opinion of the Court was delivered by
McEnery, J.
The administrator has filed a motion to dismiss this appeal” on the ground that this court is without jurisdiction ratione mater ice.
The reason alleged is that the “ Turkey Creek place ” was erroneously inventoried, which fact is admitted in the record. It was sold under judicial process before the death of Mrs. Susan A. Scott, and deducting its value from the inventory, there remains the sum of $1507 50, an amount less than the lower limits of the jurisdiction of the Appellate Court.
In the opposition property, rents and revenues are claimed as assets of the succession, and if there had'been judgment for the opponents, the amount to be distributed would have exceeded the sum of $2000.
Therefore if the administrator had been cast in the suit, he would have had the undoubted right to appeal. The opponents can exercise the same right. The motion to dismiss is overruled.